DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In par [0070] it appears that “fourth valve 60-5” should read “fourth valve 60-4”.
In par [0088] it appears “in operation S16” should read “in operation S26”.
Appropriate correction is required.
Claim Interpretation
In claims 10-16, the phrase “normally performed” is being interpreted as when water is being dispensed to the user.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “water purifier” in the preamble of claims 1-16 is indefinite. The body of the claims do not indicate how the function of water purification is accomplished or what is acting as the water purifier. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al (machine translation of WO2018106083 A1), herein after Baek.
Regarding claim 1, Baek discloses a water purifier (water supply device for selectively supplying purified water, lines 175-176, figures 1 and 2), comprising:
a piping part configured to have a flow path (piping in figures 5, 7, and 8 with arrows indicating flow path) between an inlet into which water is introduced (piping to left of filter 320, figures 7 and 8, lines 443-445) and an outlet through which water is dispensed (drain pipe and outflow nozzle 110, lines 521-524, figures 1, 7, and 8);
a plurality of valves configured to be provided along the flow path of the piping part (first valve 410, second valve 430, water outlet valve 220, cold water outflow valve 240, hot water outlet valve 230, and water outlet valve 210 on flow paths, lines 440-444 and 448-449, figures 7 and 8);
and a processor configured to control to (control each component with a control algorithm, lines 391-393 and 382-384, first controller 200 (lines 440-443) and second controller 450, lines 459-461, figures 7 and 8): open at least one valve (opening and closing first valve 410, lines 448-449, figure 8) among the plurality of valves to perform a water dispensing operation of dispensing water through the outlet (controller 200 opens outlet valve 210, lines 412-413, figure 7 and 8), and open valves other than the at least one valve among the plurality of valves, subsequent to the at least one valve being open, to perform a recovery operation of reducing water pressure applied to the at least one valve (pressure changed by pulsation and turning the valves on and off in order, implying that the at least one valve 410 was open first, lines 545-550 figure 7 and 8).
Regarding claim 2, Baek discloses the water purifier of claim 1, wherein the flow path comprises a first main flow path on a side of the inlet (first main flow path on the right of filter 320, figures 7 and 8 and see labelled figure 8), a second main flow path on a side of the outlet (second main flow path connecting valve 220 to outlet valve 210, figures 7 and 8, lines 349-351, see labelled figure 8 below), and two or more subflow paths that branch off from the first main flow path or the second main flow path (subflow paths in labelled figure 8 below, and figures 7 and 8, lines 339-340).


    PNG
    media_image1.png
    645
    1258
    media_image1.png
    Greyscale

Regarding claim 3, Baek discloses the water purifier of claim 2, wherein the at least one valve is among a valve provided in the first main flow path (first valve 410 on first main flow path, lines 459-461, figures 7 and 8, and shown in labelled figure), a valve provided in one of the two or more subflow paths (second valve 430 on first subflow path, lines 459-461, figures 7 and 8, and shown in labelled figure 8), and a valve provided in the second main flow path (water outlet valve 220, lines 440-443, figures 7 and 8, and shown in labelled figure 8).
Regarding claim 4, Baek discloses the water purifier of claim 3, wherein the valves other than the at least one valve comprise valves provided in another of the two or more subflow paths (cold water outlet valve 240 next to cold water module 222 on second subflow path and hot water outlet valve 230 on third subflow path, lines 440-443, figures 7 and 8, and see labelled figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (machine translation of WO2018106083 A1). 
Regarding claim 5, Baek discloses the water purifier of claim 2 and a filter module (first filter 320, lines 492-494, figure 8) configured to be provided in the first main flow path (see labelled figure with filter 320 on first main flow path) and filter the introduced water (water passes through first filter 320, line 496); a hot water module (first hot water module 232, lines 412-413, figures 7 and 8) configured to be provided in one of the two or more subflow paths and heat water filtered by the filter module (water filtered from filter 320 distributed in first hot water module 232, lines 336-337, figure 5, in 3rd subflow path shown in labelled drawing); and a cooling module configured to be provided in another one of the two or more subflow paths and cool the water filtered by the filter module (water filtered from filter 320 distributed in first cold water module 222, lines 336-337, figures 5, 6, and 7, in 2nd  subflow path shown in labelled drawing).
However, in this embodiment of Baek, the water passes through the hot water module 232 and cold water module 222 and does not heat or cool it, respectively. 
Baek does, however, disclose another embodiment where the hot water module (first hot water module 232, lines 412-413, figures 5, 7, and 8) is configured to heat water filtered by the filter module (water filtered from filter 320 distributed in first hot water module 232, lines 336-337, figure 5, in 3rd subflow path shown in labelled drawing); and a cooling module configured to cool the water filtered by the filter module (water filtered from filter 320 distributed in first cold water module 222, lines 336-337, figures 5, 7, and 8, in 2nd  subflow path shown in labelled drawing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate heating and cooling of the filtered water in the other embodiment of Baek into the first embodiment of Baek so the user can dispense hot or cold water (lines 412-419), according to Baek.
Regarding claim 6, Baek discloses the water purifier of claim 5, wherein the plurality of valves include: a first valve configured to be provided in the first main flow path at a rear end of the filter module (first valve 410 after filter 320, line 489, figures 7 and 8 and on first main flow path in labelled drawing); a second valve configured to be provided at a rear end of the hot water module (hot water outlet valve 230 after hot water module 232, line 441, figures 7 and 8, see labelled drawing); a third valve configured to be provided at a rear end of the cooling module (cold water outlet valve 240 after cold water module 222, line 441, figures 7 and 8, see labelled drawing); a fourth valve configured to be provided in another one of the two or more subflow paths through which water from the filter module flows (water filtered through first filter 320 and then to second valve 430, line 490, figures 7 and 8, and on 1st subflow path, see labelled drawing); and a fifth valve configured to be provided in a second main flow path on the side of the outlet (water outlet valve 220, lines 440-441, figures 7 and 8, and on second main flow path on side of drain, see in labelled drawing).  
Regarding claim 7, Baek discloses the water purifier of claim 6, wherein the two or more subflow paths are first through third subflow paths, and the flow path comprises a fourth subflow path that is branched off from a second main flow path at a front end of the fifth valve (4th subflow path branched off from 2nd main flow path in front of water outlet valve 220 in labelled drawing), and the plurality of valves comprises a sixth valve provided in the fourth subflow path (water outlet valve 210, line 522, figure 8, on 4th subflow path in labelled drawing).
Regarding claim 8, Baek discloses the water purifier of claim 6, wherein the processor is configured to control to sequentially open the fifth valve, at least one of the second valve, the third valve, or the fourth valve, and the first valve (controller unit 450 opens 410 and control unit 200 opens all of the valves 220, 222, 240, 230, and 210, lines 448-470, figure 7, and see labeled figure), upon a command to dispense at least one of filtered water, hot water, or cold water (discharged hot water, lines 467-469).
Regarding claim 10, Baek discloses the water purifier of claim 7, wherein the processor is configured to control to shut-off the first valve and open the second valve, the third valve, the fourth valve, the fifth valve, and the sixth valve (control unit 450 closes first valve 410 and opens second valve 430, then all valves in cabinet 10 are opened, lines 489-506, figure 8) as the water dispensing operation is not normally performed (second cleaning step with pulsation to remove foreign matter on wall, lines 518-519).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (machine translation of WO2018106083 A1), in view of McIntosh (US 20160339368 A1). 
Regarding claim 11, Baek discloses the water purifier of claim 7. Baek also discloses a second controller 450 that is controlled by the user based on a predetermined operation that controls each component according to a control algorithm (lines 391-393, figures 7 and 8). Additionally, Baek discloses a first controller for the for controlling the water outlet valve, the hot water outlet valve, and the cold water outlet valve (lines 58-59, figures 7 and 8). However, Baek does not disclose shutting-off the first valve and the fifth valve and opening the sixth valve while opening the second valve, the third valve, the fourth valve as the water dispensing operation is not normally performed.
McIntosh discloses a reclamation system for collecting, filtering, and storing for use waste water (par [0010]). Further, McIntosh discloses a processor configured to control (microprocessor 176 and control means 20 programmed to open and close valves, par [0055] and [0059], figure 3) to shut-off the first valve (valve V6 closed, table on page 5 “Valve/Pump Cond. For Gray-Water System”, figures 1, 2, and 4)  and the fifth valve (valve V2A closed, table on page 5 “Valve/Pump Cond. For Gray-Water System”, figures 1, 2, and 4) and open the sixth valve while opening the second valve, the third valve, the fourth valve (valves V1A-V1B open, table on page 5, par [0056]) as the water dispensing operation is not normally performed (inoperative/out mode, table on page 5, par [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate shutting off the first and fifth valve and opening the sixth valve while opening the second valve, the third valve, the fourth valve of McIntosh into the system of Baek. Doing so would provide an “inoperative or out mode” in which the system would drain out water and then fresh water would be provided, according to McIntosh (par [0056]).
Regarding claim 14, Baek discloses the water purifier of claim 1 and a processor configured to control valves (control each component with a control algorithm, lines 391-393 and 382-384). However, Baek does not disclose repeatedly performing a first operation of opening the at least one valve among the plurality of valves, a second operation of shutting-off the at least one valve as the water dispensing operation is not normally performed, and a third operation of opening the valves other than the at least one valve, where the third operation includes the opening of the valves other than the at least one valve a predefined number of times.
McIntosh discloses a reclamation system for collecting, filtering, and storing for use waste water (par [0010]). Further, McIntosh discloses a processor configured to control (microprocessor 176 and control means 20 programmed to open and close valves, par [0055] and [0059], figure 3) and to repeatedly perform a first operation of opening the at least one valve among the plurality of valves, a second operation of shutting-off the at least one valve as the water dispensing operation is not normally performed (valve V6 intermittently opens and closes to control chlorination, table on page 5 under start-up mode, par [0060], ], figures 1, 2, and 4), and a third operation of opening the valves other than the at least one valve, where the third operation includes the opening of the valves (valves V2A-V2D are open, table on page 5 under start-up mode, par [0064], figures 1, 2, and 4) other than the at least one valve a predefined number of times.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate repeatedly performing a first operation of opening the at least one valve among the plurality of valves, a second operation of shutting-off the at least one valve as the water dispensing operation is not normally performed and a third operation of opening the valves other than the at least one valve, where the third operation includes the opening of the valves other than the at least one valve a predefined number of times from McIntosh into the system of Baek. Doing so would provide a “start-up” mode in which fresh water is provided (par [0056]).
Claims 9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (machine translation of WO2018106083 A1), in view of Lee (machine translation of KR20180104891 A). 
Regarding claim 9, Baek discloses the water purifier of claim 6 and a processor configured to control valves (control each component with a control algorithm, lines 391-393 and 382-384). However, Baek does not disclose wherein the processor is configured to control to sequentially shut-off the first valve, at least one of the second valve, the third valve, or the fourth valve, and the fifth valve upon a command to cut off at least one of filtered water, hot water, or cold water.
Lee discloses a smart water purifier (par [0013]) and a processer 72 (par [0047]). Lee also discloses sequentially shutting off the first valve (close automatic valve 300, par [0064], figure 1), at least one of the second valve, the third valve (close valve 302, par [0076], figure 1), or the fourth valve, and the fifth valve (close valve 301, par [0076], figure 1), upon a command to cut off at least one of filtered water (valves 300 and 301 are before and after the preprocessing filter, implying a filtered water cutoff, par [0064], figure 1), hot water, or cold water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate shutting off the first valve, at least one of the second valve, the third valve, or the fourth valve, and the fifth valve upon a command to cut off at least one of filtered water, hot water, or cold water from Lee into the system of Baek. Doing so would provide a flushing operation for the filter and a “considerable portion of the particulate matter attached to the filter can be drained through the flushing of the pretreatment filter, so that the efficiency of the pretreatment filter can be increased”, according to Lee (par [0065]).
Regarding claim 12, Baek discloses the water purifier of claim 7 and a processor configured to control valves (control each component with a control algorithm, lines 391-393 and 382-384). However, Baek does not disclose shutting off the first valve and opening a predefined valve among the second valve, the third valve, the fourth valve, the fifth valve, and the sixth valve as the water dispensing operation is not normally performed.
Lee discloses a smart water purifier (par [0013]) and a processer 72 (par [0047]). Additionally, Lee discloses that the processor is configured to control to shut-off the first valve (close automatic valve 300, par [0064], figure 1) and open a predefined valve among the second valve, the third valve (open valve 302, par [0064], figure 1), the fourth valve, the fifth valve, and the sixth valve as the water dispensing operation is not normally performed (flushing of filter, par [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate shutting off the first valve and opening a predefined valve among the second valve, the third valve, the fourth valve, the fifth valve, and the sixth valve as the water dispensing operation is not normally performed from Lee into the system of Baek. Doing so would provide a flushing operation for the filter and a “considerable portion of the particulate matter attached to the filter can be drained through the flushing of the pretreatment filter, so that the efficiency of the pretreatment filter can be increased”, according to Lee (par [0065]).
Regarding claim 13, Baek discloses the water purifier of claim 1 and a processor configured to control valves (control each component with a control algorithm, lines 391-393 and 382-384). However, Baek does not disclose shutting off the at least one valve among the plurality of valves and open the valves other than the at least one valve as the water dispensing operation is not normally performed.
Lee discloses a smart water purifier (par [0013]) and a processer 72 (par [0047]). Additionally, Lee discloses shutting off the at least one valve (automatic valve 300 closes, par [0064], figure 1) among the plurality of valves and opening the valves other than the at least one valve (open automatic valves 302, 303, and 305, par [0064-0066], figure 1) as the water dispensing operation is not normally performed (for flushing of filter par [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate shutting off the at least one valve among the plurality of valves and opening the valves other than the at least one valve as the water dispensing operation is not normally performed from Lee into the system of Baek. Doing so would provide a flushing operation for the filter and a “considerable portion of the particulate matter attached to the filter can be drained through the flushing of the pretreatment filter, so that the efficiency of the pretreatment filter can be increased”, according to Lee (par [0065]).
Regarding claim 15, Baek discloses the water purifier of claim 1 and a processor configured to control valves (control each component with a control algorithm, lines 391-393 and 382-384). However, Baek does not teach shutting off the at least one valve among the plurality of valves and opening the valves other than the at least one valve in a predefined order as the water dispensing operation is not normally performed.
Lee discloses a smart water purifier (par [0013]) and a processer 72 (par [0047]). Additionally, Lee discloses shutting off the at least one valve among the plurality of valves (automatic valve 300 closes, par [0064], figure 1) and opening the valves other than the at least one valve in a predefined order (open automatic valves 302 and 303, and then 305, par [0064-0066], figure 1) as the water dispensing operation is not normally performed (for flushing of filter par [0063]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (machine translation of WO2018106083 A1), in view of Boarman et al (US 2007/0130965 A1), herein after Boarman.
Regarding claim 16, Baek discloses a method for controlling a water purifier (drinking water supply device and a control method, lines 14-16, figure 1-8), the method comprising: controlling (control each component with a control algorithm, lines 391-393 and 382-384) to open at least one valve (opening and closing first valve 410, lines 448-449, figure 8) among a plurality of valves provided along a flow path of a piping part having a flow path (first valve 410, second valve 430, water outlet valve 220, cold water outflow valve 240, hot water outlet valve 230, and water outlet valve 210 on flow paths, lines 440-444 and 448-449, figures 7 and 8) between an inlet into which water is introduced (piping to left of filter 320, figures 7 and 8, lines 443-445) and an outlet through which water is dispensed (drain pipe and outflow nozzle 110, lines 521-524, figures 1, 7, and 8), the controlling to open the at least one valve being to perform a water dispensing operation of dispensing water through the outlet (controller 200 opens outlet valve 210, lines 412-413, figure 7 and 8); and controlling to open valves other than the at least one valve among the plurality of valves, subsequent to the at least one valve being open, to perform a recovery operation of reducing water pressure applied to the at least one valve (pressure changed by pulsation and turning the valves on and off in order, implying that the at least one valve 410 was open first, lines 545-550 figure 7 and 8). However, Baek does not disclose detecting whether the at least one valve is normally operated.
Boarman discloses a water dispenser with a filter in a refrigerator (par [0026], figure 1). Boarman also discloses a microcontroller 26, dispenser control 20, and water valve 40 (par [0009] and [0032], figures 2 and 3). The dispenser control detects variations of water pressure and calculates the amount of time water valve 40 must be operated to dispense the selected amount of water (par[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detector in Boarman into the system of Baek because it would allow the user to detect if the correct amount of water is dispensing and determine if the installation location needs to be changed, according to Boarman (par [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/
Examiner, Art Unit 1779                        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779